DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The Amendment filed 04/08/2021 in response to the Non-Final Office Action mailed 1/11/2021 has been entered.  
	Claims 1, 7, 8, 10, 12, and 16 are amended, and claims 2, 3, 11, 13, and 19 are cancelled.  Claims 1, 4-10, 12, 14-18 are currently pending in U.S. Patent Application No. 16/521,697.


Response to Arguments/Remarks
	Applicant's arguments/remarks with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments which draw from the limitations of claims 3, 5 and 6 previously identified as allowable subject matter.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1, 4-10, 12, 14-18 are allowable. 

The following is an examiner's statement of reasons for allowance:

Cited references fail to teach/suggest an obvious combination teaching those limitations of the claimed invention to include at least: 
performing a Radon transform on the partial region, and calculating a variance vector of a transformed partial region obtained through the Radon transform;
obtaining feature information based on the calculated variance vector; and
verifying the fingerprint based on the feature information of the partial region in the fingerprint image.

determine a partial region of the fingerprint image based on a circular region centered on the feature point, the circular region has a radius that is based on a minimum distance among one or more distances between the feature point and a boundary that defines the fingerprint image;
obtain feature information of the partial region of the fingerprint in the fingerprint image; and
verify the fingerprint based on the feature information of the partial region in the fingerprint image.
	As previously identified, that most pertinent reference of record is Kohout (US 2008/0273770) in view of [0022-0023] therein, disclosing the manner in which line 36 may be used for characterizing a minutiae pair, and corresponding feature information based thereon ([0023]).  Kohout however fails to teach/suggest obtaining feature information based on a partial region of the fingerprint image based on a circular region having, as a diameter, a distance between an 


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669